             Case 2:20-cv-01444-GMN-BNW Document 42
                                                 41 Filed 06/14/21
                                                          06/09/21 Page 1 of 6




     JOSHUA A. SLIKER, ESQ.
 1
     Nevada Bar No. 12493
 2   JACKSON LEWIS P.C.
     300 S. Fourth Street, Suite 900
 3   Las Vegas, Nevada 89101
     Telephone: (702) 921-2460
 4   Facsimile: (702) 921-2461
     Email: joshua.sliker@jacksonlewis.com
 5

 6   SARAH P. WIMBERLY, ESQ.
     (admitted pro hac vice)
 7   Email: SWimberly@fordharrison.com
     AMBER ARNETTE, ESQ.
 8   (admitted pro hac vice)
     Email: AArnette@fordharrison.com
 9
     FORD HARRISON LLP
10   271 – 17th Street, NW, Suite 1900
     Atlanta, Georgia 30363
11   Telephone: (404) 888-3800
12
     Attorneys for Defendant Allegiant Air, LLC
13

14                                    UNITED STATES DISTRICT COURT

15                                           DISTRICT OF NEVADA
16     COLLIN COFFMAN, et al.
17                             Plaintiffs,                    CASE NO: 2:20-cv-01444-GMN-BNW
18     vs.
                                              JOINT STIPULATION AND ORDER TO
19     ALLEGIANT AIR, LLC, a domestic limited EXTEND CURRENT DISCOVERY
       liability company,                     DEADLINES
20
                              Defendant.                                  [FIRST REQUEST]
21

22            Pursuant to LR 6-1 and LR 26-3, Plaintiffs, by and through their counsel of record, Nathan R. Ring
23   of Novara, Tesija & Catenacci, PLLC, and Nicolas Manicone, Esq.; and Defendant, Allegiant Air, LLC,
24   by and through its counsel of record, Sarah Pierce Wimberly, Esq. of Ford Harrison LLP and Joshua
25   Sliker, Esq. of Jackson Lewis P.C., hereby stipulate to extend the currently scheduled discovery deadlines
26   in this matter as further discussed below.
27

28

                                                          1
           Case 2:20-cv-01444-GMN-BNW Document 42
                                               41 Filed 06/14/21
                                                        06/09/21 Page 2 of 6




 1           The main reason the parties submit this Stipulation for an extension of the current discovery

 2   deadlines is because they have been involved in extensive settlement discussions for several months. The

 3   settlement discussions in this case have included three Early Neutral Evaluation sessions before United

 4   States Magistrate Judge Albregts. The parties’ settlement discussions have led to potential resolution of

 5   claims for all but one Plaintiff in this matter and the parties are in the process of finalizing settlement terms

 6   on those claims that may be resolved.

 7           In support of this Stipulation, the parties state as follows:

 8           A.      DISCOVERY COMPLETED TO DATE.
 9           1. Plaintiffs have served the following on Defendant:

10                   a. Written Discovery

11                           I. Requests for Admission;

12                           II. Requests for Production; and

13                           III. Interrogatories.

14           Defendant provided responses to the Plaintiffs’ Interrogatories, Requests for Admission and

15   Requests for Production.

16           2. Defendant has served the following upon the Plaintiffs:

17                   a. Written Discovery

18                           I. Requests for Admission on each of the six Plaintiffs;

19                           II. Requests for Production on each of the six Plaintiffs; and

20                           III. Interrogatories upon each of the six Plaintiffs.

21           Plaintiffs have not yet responded to the written discovery served by the Defendant. Plaintiffs have

22   not yet responded to the written discovery because Defendant provided Plaintiffs with an extension while

23   the parties discussed resolution of this matter.

24

25

26

27

28

                                                            2
           Case 2:20-cv-01444-GMN-BNW Document 42
                                               41 Filed 06/14/21
                                                        06/09/21 Page 3 of 6




 1          B.      A SPECIFIC DESCRIPTION OF THE DISCOVERY THAT REMAINS TO BE

 2                  COMPLETED.

 3          In addition to the discovery noted above that has not yet been completed (in particular the yet to

 4   be responded to requests from Defendant to Plaintiffs), additional discovery that must be completed will

 5   include depositions. Though five of the Plaintiffs are close to resolution of this matter with Defendant,

 6   one remaining Plaintiff’s claims appear unlikely to be settled. This case cannot be completed without

 7   depositions of Allegiant management personnel and this Plaintiff. The parties may also find it necessary

 8   to depose other Allegiant mechanics and employees in this matter.
 9          C.      THE REASONS WHY THE REMAINING DISCOVERY WAS NOT COMPLETED

10                  WITHIN THE TIME LIMIT OF THE EXISTING DISCOVERY DEADLINE.

11          This case has a unique backdrop in that the individual Plaintiffs in this matter are or were all union

12   members. The basis of their claims in this matter is disparate treatment by Defendant based on their status

13   as union supporters, which is a violation of the Railway Labor Act. Defendant, of course, denies these

14   allegations. Running in tandem with this case has been collective bargaining negotiations between the

15   International Brotherhood of Teamsters and Defendant for a first collective bargaining agreement with the

16   mechanic work group of which all six Plaintiffs are or previously were a part.

17          Three Early Neutral Evaluation sessions were held in this case. The first of those was on January

18   8, 2021. The two sessions following that were held on February 24, 2021 and April 15, 2021. The parties

19   worked with Judge Albregts in each of the three sessions to reach potential resolution of the matter. The

20   conversations at those meetings and conversations outside of these meetings appear to have been fruitful

21   for five of the six Plaintiffs depending on placing those settlements into a final writing. One Plaintiff’s

22   claims do not appear as if they will be resolved, and litigation is likely necessary for his claims. The

23   multiple attempts at early resolution first caused the parties to delay discovery in this matter in order to

24   save resources for the parties on what would potentially be unnecessary discovery and litigation.

25          In addition, like most pending court cases, this litigation and potential discovery remaining to be

26   completed between Plaintiffs and Defendant has been delayed because of the COVID-19 pandemic. The

27   parties agreed to put off potential depositions of witnesses in order to allow the country and allowable

28

                                                          3
           Case 2:20-cv-01444-GMN-BNW Document 42
                                               41 Filed 06/14/21
                                                        06/09/21 Page 4 of 6




 1   travel to reopen. That appears to now be happening and depositions can be safely completed in person in

 2   this matter. As the Court is well aware, until recently, it was very difficult to have any person agree to

 3   appear in person for depositions or if witnesses were willing to appear, meeting government emergency

 4   directives in doing so was difficult. This is now changing as vaccination expands into all age groups. The

 5   parties fully expect the depositions that must occur in person to actually occur in person.

 6           Now that the parties are likely to have narrowed the issues as much as possible in this matter,

 7   discovery is likely on a single Plaintiff’s claims after settlement discussions related to that Plaintiff did

 8   not bear fruit. Through the process of Early Neutral Evaluations, settlement discussions, and discussion
 9   at the bargaining table, this case has been narrowed considerably.

10           Under the circumstances of this matter and the parties’ lengthy course of settlement discussions,

11   they stipulate to an additional 120 days for the discovery deadlines noted below:

12           D.        PROPOSED NEW DISCOVERY SCHEDULE.

13           Based upon the above information, the parties propose the following revised discovery deadlines

14   in this matter:

15           Discovery Cut-Off

16           The current discovery cut-off deadline is July 1, 2021. The parties propose this be moved to

17   October 29, 2021. The added 120 days will give the parties the ability to conduct discovery in this matter

18   on the remaining unsettled claims in fewer days than the customary 180 day discovery period.

19           Amended Pleadings and Added Parties

20           The parties’ current deadline for amending pleadings passed on April 2, 2021. The parties request

21   that they be granted 120 days on that deadline in which to file any motions to amend the pleadings or add

22   parties. Though it is not expected that such motions will be necessary, the parties believe that good cause

23   is shown for extending this deadline under the circumstances of this matter. The parties’ new proposed

24   deadline is August 2, 2021. The date that is 120 days from April 2, 2021 is a Saturday and the requested

25   deadline has been moved forward to the next court day.

26

27

28

                                                          4
           Case 2:20-cv-01444-GMN-BNW Document 42
                                               41 Filed 06/14/21
                                                        06/09/21 Page 5 of 6




 1          Expert Disclosures

 2          Current deadlines for prospective expert witnesses passed on May 3, 2021. All prospective rebuttal

 3   expert witnesses were required to be disclosed on or before June 1, 2021. These deadlines passed but the

 4   parties believe they have good cause to extend the deadlines. The course of this proceeding and the parties’

 5   commitment to settlement through the three Early Neutral Evaluation sessions and many other

 6   communications and discussions demonstrate good cause for moving these expired deadlines. The parties

 7   propose all prospective expert witnesses be disclosed on or before August 31, 2021 and all prospective

 8   rebuttal expert witnesses be disclosed on or before September 29, 2021.
 9          Dispositive Motions

10          The parties’ current deadline for filing dispositive motions in this case is July 31, 2021. The parties

11   propose this date be moved to November 29, 2021, which is 31 days after the newly proposed discovery

12   cutoff date. The date that is 30 days from October 29, 2021 is a Sunday and the requested deadline has

13   been moved forward to the next court day.

14          Joint Pretrial Order

15          The current Joint Pretrial Order deadline in this case is August 30, 2021. The parties propose this

16   deadline be moved to December 29, 2021. This date is 30 days following the newly proposed dispositive

17   motion deadline. In the event dispositive motions are pending before the Court on that date, the date for

18   filing the Joint Pretrial Order shall be suspended until thirty days after the date of the Court’s decision on

19   the last dispositive motion.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28

                                                           5
          Case 2:20-cv-01444-GMN-BNW Document 42
                                              41 Filed 06/14/21
                                                       06/09/21 Page 6 of 6




 1          The parties request to extend deadlines in good faith and not for the purposes of undue delay of

 2   these proceedings. The parties request only the amount of additional time they deem necessary for

 3   completion of discovery in this matter. The parties believe that based upon the above and foregoing

 4   explanation, good cause exists for extending the above noted deadlines.

 5
     Dated: June 9, 2021                         NOVARA, TESIJA & CATENACCI, PLLC
 6

 7                                               By:   /s/ Nathan R. Ring
                                                 Nathan R. Ring, Nevada State Bar No. 12078
 8                                               Counsel for Plaintiffs
 9
     Dated: June 9, 2021                         NICOLAS MANICONE, ESQ.
10

11                                               By: /s/ Nicolas Manicone
                                                 Nicolas Manicone, Esq., admitted pro hac vice
12
                                                 Counsel for Plaintiffs
13

14   Dated: June 9, 2021                         JACKSON LEWIS P.C.

15
                                                 By: /s/ Joshua Sliker
16                                               Joshua Sliker, Nevada State Bar No. 12493
                                                 Counsel for Defendant
17

18   Dated: June 9, 2021                         FORD HARRISON LLP

19
                                                 By: /s/ Sarah P. Wimberly
20                                               Sarah Pierce Wimberly, Esq., admitted pro hac vice
                                                 Counsel for Defendant
21

22                                          Order
                                                         IT IS SO ORDERED:
23   IT IS ORDERED that the parties' stipulation is GRANTED. However, the Court instructs the
     parties that it is not inclined to grant additional extensions absent extraordinary circumstances
24   showing good cause.                                  _____________________________________
                                                          UNITED   STATES
                                                             IT IS SO     MAGISTRATE JUDGE
                                                                      ORDERED
25
                                                           DATED: 3:01 pm, June 11, 2021
26                                                       Dated: _________________________________

27

28                                                          BRENDA WEKSLER
                                                            UNITED STATES MAGISTRATE JUDGE
                                                        6
